Citation Nr: 0431354	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-08 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had recognized guerrilla service from December 
1943 to June 1945 and regular Philippine Army service on July 
1, 1945.  He died in September 1992, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
entitlement to nonservice-connected death pension benefits, 
entitlement to service connection for the veteran's cause of 
death, and entitlement to accrued benefits.  In a statement 
received in December 2002, appellant specifically indicated 
that she was only appealing the denial of entitlement to 
nonservice-connected death pension benefits.  

In September 2003 the RO denied entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).  
Appellant did not appeal.  


FINDING OF FACT

The service department has certified that the veteran had 
recognized guerrilla service from December 1943 to June 1945 
and regular Philippine Army service on July 1, 1945.  

CONCLUSION OF LAW

The claim of entitlement to basic entitlement to VA 
nonservice-connected death pension benefits lacks legal merit 
and entitlement under the law.  38 U.S.C.A. §§ 101(2), 107, 
1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40 
(2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits and that the VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
provided the veteran the proper VCAA notifications 
requirements in January 2002, which was prior to the 
September 2002 rating decision.  The RO also notified her of 
the duty to assist in letters dated in March 2002 and May 
2002.  The RO again notified her that VA would assist her in 
an August 2003 notification letter.  

The RO notified appellant that she was not entitled to 
nonservice-connected death pension benefits in the March 2003 
statement of the case and in the September 2003 and February 
2004 supplemental statements of the case.  The RO provided 
the appellant a detailed explanation as to why she had no 
legal entitlement to nonservice-connected pension benefits 
under the applicable laws and regulations based on the 
evidence obtained from the service department and the 
evidence she provided.  The RO provided appellant the laws 
and regulations pertaining to entitlement to the benefit 
sought.  In all of the notices and correspondence the RO 
provided appellant a detailed explanation as to why she had 
no legal entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify appellant has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The evidence includes a service department certification of 
the veteran's dates of active service, his medical records, 
and statements from the appellant.  In this case there is no 
factual dispute regarding the veteran's correct dates of 
active service.  Consequently, the law in this case is 
dispositive of the issue being decided.  Since no reasonable 
possibility exists that any further development would 
substantiate the appellant's claim, VA may refrain from 
providing any further assistance.  See 38 U.S.C.A. 
§ 5103A(a)(2); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that VA is not required to provide assistance 
pursuant to the VCAA where "no reasonable possibility exists 
that any further assistance would aid the appellant in 
substantiating her claim"); Smith v. Gober, 14 Vet. App. 227 
(2000) (holding remand pursuant to VCAA not required when law 
is dispositive).  


Nonservice-Connected Death Pension

The appellant contends that she is entitled to nonservice-
connected death pension benefits because she is the widow of 
the veteran.  She does not dispute the official service 
department information that shows the veteran served on 
active duty as a recognized guerrilla from December 1943 to 
June 1945 and in the regular Philippine Army on July 1, 1945.  

The Board does not dispute the fact that the appellant is the 
veteran's widow as defined by VA laws and regulations or that 
the veteran had active service from December 1943 to July , 
1945.  Regrettably, however, the appellant is ineligible for 
death pension benefits based on the veteran's service.  

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA death pension benefits.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203.  


In January 2002 the RO submitted a Request for Information to 
the service department for verification of the veteran's 
service information.  

In May 2002 the service department certified that the veteran 
had recognized service from December 28, 1943 to July 1, 
1945.  

As previously stated, the appellant does not dispute the fact 
that the veteran served from December 28, 1943 to July 1, 
1945.  She does not contend that the veteran served on active 
duty during any other period, except that he began active 
service in November 1942.  The service department 
certification shows that, although the veteran's unit was 
recognized on November 17, 1942, the beginning date for the 
veteran's recognized service began on December 28, 1943.  In 
any event, this would not change the outcome.  Appellant has 
provided no other evidence that disputes the service 
department certification.  

As noted above, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including service as a recognized guerrilla, does 
not constitute active military, naval or air service 
qualifying for VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107(a).  Thus, the law precludes 
basic eligibility for nonservice-connected death pension 
based on the veteran's service.

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law.  
38 U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.40 (2004); see Sabonis v. Brown, 6 Vet. App. 
426 (1994).






ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



